Citation Nr: 0935857	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  04-27 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for asbestosis. 
 
2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to 
asbestosis. 
 
3.  Entitlement to service connection for bilateral pleural 
calcification with chronic interstitial fibrosis, to include 
as secondary to asbestosis. 


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Esq.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to June 
1953. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, 
wherein the RO&IC denied service connection for asbestosis, 
COPD and bilateral pleural calcification with chronic 
interstitial fibrosis.  The Veteran timely appealed the RO's 
August 2003 rating action to the Board.  Jurisdiction of the 
claims files currently resides within the Newark, New Jersey 
RO. 
 
In September 2004, the Veteran testified before a Decision 
Review Officer (DRO) at the Newark, New Jersey RO.  A copy of 
the hearing transcript has been associated with the claims 
files.

In June 2008, the Board denied the Veteran's claims for 
service connection.

The Veteran appealed the Board's June 2008 decision to the 
Court of Appeals for Veterans' Claims (Court).  In a February 
2009 joint motion for remand and an April 2009 Court Order, 
the Board, in part, was directed to vacate the June 2008 
decision.  Accordingly, the June 3, 2008 Board decision 
addressing the issues of entitlement service connection for 
asbestosis; and, COPD and bilateral pleural calcification 
with chronic interstitial fibrosis, to include as secondary 
to asbestosis, is vacated. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends, in written statements and testimony 
presented throughout the duration of the appeal, that he was 
exposed to asbestos fibers while living aboard the USS ADRIA 
(AF-30), which was undergoing renovation in the Bethlehem 
Steel Shipyards in Baltimore, Maryland in 1952.  He concedes 
that prior and subsequent to service, he was employed in 
environments that involved handling asbestos- contained 
materials.  Pre-service, the Veteran worked two summers at 
Johns Manville in 1945 and 1946.  He worked packing asbestos 
pipes and sheets into crates and/or boxcars and he also 
worked as a grinder (grinding raw fiber).  Post-service, the 
Veteran worked at the VA from 1953 to 1968 in the supply 
depot where he was a warehouseman.  He stated that he was 
present when asbestos was removed from the work place.  (See 
Environmental Occupational Exposure Medicine record dated in 
December 1992).  The Veteran maintains, however, that during 
his post-service employment with VA, safety precautions, such 
as being issued protective gear, protected him from asbestos 
exposure.  (Transcript (T.) at pages (pgs. 4-9).  Service 
personnel records show that the Veteran served aboard the USS 
ADRIA (AF-30) from March 31, 1952 to June 12, 1953.  The 
Veteran's military occupational specialty was a storekeeper.

With regard to in-service exposure, the RO has not performed 
all the necessary development to demonstrate whether or not 
the Veteran had in-service exposure to asbestos.  In this 
regard, the RO should contact any of the following 
appropriate offices to determine whether the Veteran was 
potentially exposed to asbestos aboard the USS ADRIA (AF-30) 
from March 31, 1952 to June 12, 1953: the Naval Historical 
Center, the Ships History Branch, and the Navy Medical 
Liaison office (Naval Sea Systems Command). 

Further, private treatment records reflect that the Veteran 
first complained of chest pain in the late 1970's; a 
diagnosis of right lower low pneumonia was entered in 1979.  
He was also diagnosed with COPD in January 1978.  Subsequent 
private treatment records contain diagnoses of COPD and 
asbestosis.  (see, December 1992, January, March 2003 
reports, treatment reports, prepared by S. M. D., M. D. and 
Monmouth Pulmonary and Critical Care, respectively and an 
April 2009 radiological report (stating "extensive pleural 
calcifications consistent with previous asbestos 
exposure")).

The Veteran underwent a VA examination in June 2003.  The VA 
examiner noted the Veteran's history of service and post-
service asbestos exposure.  The VA examiner also indicated 
that he had reviewed previous chest x-rays, electrocardiogram 
and pulmonary function tests, which were performed in 
November 2002 and February 2003.  The VA examiner noted that 
the November 2002 chest x-ray revealed chronic interstitial 
fibrosis with pleural calcification consistent with the 
October 1994 chest x-ray.  He also found that the February 
2003 pulmonary function test showed mild restrictive 
pulmonary process compatible with known exposure to 
asbestosis.  He diagnosed the Veteran with a "history of 
chronic obstructive pulmonary disease and asbestosis."  
Unfortunately, the VA examiner's diagnosis is unclear nor did 
he opine as to etiology.  VA has a duty to provide a medical 
examination and opinion when the evidence reflects an in-
service event, a current disability and an indication that 
the current disability may be associated with his service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA 
undertakes the effort to provide an examination, it must 
provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  Because the medical examination provided with 
respect to the Veteran's lung disability is inadequate, the 
claim must also be remanded for additional development of the 
medical record pursuant to 38 C.F.R. § 3.159(c)(4).

The Board notes that the issues of service connection for 
COPD and bilateral pleural calcification with chronic 
interstitial fibrosis, to include as secondary to asbestosis 
are inextricably intertwined with the claim for service 
connection for asbestosis.  Thus, adjudication of the 
Veteran's claims for service connection for COPD and 
bilateral pleural calcification with chronic interstitial 
fibrosis must be held in abeyance pending further development 
of the claim for service connection for asbestosis.

Accordingly, the case is REMANDED for the following action:

1.  Request verification of the Veteran's 
alleged in-service asbestos exposure 
aboard the USS ADRIA (AF-30) from March 
31, 1952 to June 12, 1953, by contacting 
the Naval Historical Center, the Ships 
History Branch, or the Navy Medical 
Liaison office (Naval Sea Systems 
Command), or other relevant Department of 
Defense office.  For the Navy Medical 
Liaison office, please contact them at 
the following address: Naval Sea Systems 
Command (SEA 00D), Congressional and 
Public Affairs Office, 1333 Isaac Hull 
Avenue SE, Washington Navy Yard, D.C., 
20376. Enclose a copy of the Veteran's 
service personnel records, including his 
DD Form 214, as well as a copy of any of 
the Veteran's statements of record in 
which he describes the ways by which he 
was allegedly exposed to asbestos.  
Request the appropriate office to verify 
the alleged sources of exposure, and ask 
them to indicate whether it was likely 
that the Veteran was exposed to asbestos 
in the course of his assigned duties 
within the MOS noted in his service 
records.  If no such opinion can be 
given, the service department must so 
state, and give the reason why.  All 
efforts to obtain these records should be 
fully documented, and a negative response 
is required if no records are available. 
 
2.  If and only if asbestos exposure 
during service is confirmed per the above 
development, then request an appropriate 
VA physician to provide a medical opinion 
as to determine whether the Veteran's 
asbestosis disorder is as likely as not 
etiologically related to the inservice 
asbestos exposure.  The claims folder and 
a copy of this Remand must be made 
available to, and be reviewed by, the 
examiner prior to the examination, and he 
or she should accomplish any indicated 
special tests, studies or additional 
consultations.  The examiner should 
record a detailed history of the 
Veteran's history of asbestos exposure.  
If asbestosis is confirmed, the examiner 
is asked to discuss the effect of the 
Veteran's exposure to asbestos aboard the 
USS ADRIA (AF-30) from March 31, 1952 to 
June 12, 1953 as a storekeeper in service 
and his pre and post-service occupational 
exposure to asbestos as a packer, 
grinder, and warehouseman.  

It would be helpful if the examiner(s) 
would use the following language, as may 
be appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility"  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, to 
include the evidence of record upon 
which the examiner bases any opinion, 
in a legible report.

3.  Thereafter, the RO should 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain 
denied, the Veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




